
	

113 HR 3070 IH: NSA Accountability Act
U.S. House of Representatives
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3070
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2013
			Mr. Fitzpatrick
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the
			 Select Committee on Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend section 501 of the Foreign Intelligence
		  Surveillance Act of 1978 to reform access to certain business records for
		  foreign intelligence and international terrorism investigations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 NSA Accountability
			 Act.
		2.Reforms to access
			 to certain business records for foreign intelligence and international
			 terrorism investigations
			(a)In
			 generalSubsection (b)(2)(A)
			 of section 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1861) is amended—
				(1)in the matter
			 preceding clause (i)—
					(A)by inserting
			 specific and articulable before facts
			 showing;
					(B)by inserting
			 and material after are relevant; and
					(C)by striking
			 clandestine intelligence activities and all that follows and
			 inserting clandestine intelligence activities and pertain only to an
			 individual that is the subject of such investigation; and; and
					(2)by striking
			 clauses (i) through (iii).
				(b)Withholding of
			 fundsNotwithstanding any
			 other provision of law, in the case of a violation of section 501 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) in a fiscal
			 year, all unobligated funds made available for such fiscal year to carry out
			 such section shall be withheld for the period beginning on the date of such
			 violation and ending on September 30 of such fiscal year.
			
